   Case 19-10214 Doc    14 Filed 05/28/19 Entered     05/28/19 09:29:02
               Desc    Main Document           Page    1 of 2



               UNITED STATES BANKRUPTCY COURT
                           FOR THE
                     DISTRICT OF VERMONT

 In re:                          )
                                 )
 Hermitage Inn Real Estate
 Holding Company, LLC.           )           Case No.: 19-10214
           Putative Debtor       )           Involuntary Chapter 7



                      SUPPLEMENT TO
 EMERGENCY MOTION UNDER 11 USC § 303(f) TO KEEP STATE
   COURT APPOINTED RECEIVER IN PLACE DURING THE GAP
  PERIOD TO PRESERVE AND MAINTAIN ESTATE ASSETS OR IN
 THE ALTERNATIVE TO APPOINT AN INTERIM TRUSTEE UNDER
 11 USC § 303(g) TO PRESERVE AND MAINTAIN ESTATE ASSETS
                  DURING THE GAP PERIOD.

      The Emergency Motion is supplemented to correct the

description of the Resort property mortgaged to Berkshire Bank by

Debtor to include the Hermitage golf club and golf course.

      The Resort property owned by Debtor and mortgaged to

 Berkshire Bank consists of an alpine ski area with lifts and trails,

 together with a private club resort community that includes a

 base lodge, a mid­mountain lodge, a summit lodge, a golf club and

 golf course, the Hermitage Inn, the Horizon Inn and the Snow

 Goose Inn, together with other buildings, roads, utilities, water

 rights, related infrastructure and operations for the ski area, and

                                     1
  Case 19-10214 Doc    14 Filed 05/28/19 Entered     05/28/19 09:29:02
              Desc    Main Document           Page    2 of 2



acreage approved for development. There is also personal

property situated on the real property, including ski lifts, and ski

operation equipment. The total geographic area subject to

Berkshire Bank’s mortgages exceeds 838 acres +/-. Berkshire

Bank also has a mortgage on the Doveberry Inn located in

Wilmington, Vermont that is owned by another LLC of which the

Debtor is the sole member and personal property pledged by

non-debtor Hermitage Club, LLC.

     Dated at Rutland, Vermont this 28th day of May 2019.

                           Berkshire Bank

                      By: /s/Elizabeth A. Glynn
                          James B. Anderson, Esq.
                          Elizabeth A. Glynn, Esq.
                          Ryan Smith & Carbine, Ltd.
                          PO Box 310
                          Rutland, Vermont 05702-0310
                          Its Attorney
                          (802) 786-1055
                           jba@rsclaw.com




8582-071/917593




                                   2
